Opinion issued April 19, 2007








 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00781-CR
____________

AMIR JIM BENDAVID, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 228th District Court 
Harris County, Texas
Trial Court Cause No. 1059006



MEMORANDUM  OPINION
 On March 30, 2007, appellant, Amir Jim Bendavid, filed a motion to dismiss
this appeal.  The motion complies with the Texas Rules of Appellate Procedure.  See
Tex. R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, we grant the motion and
dismiss the appeal. 
	We direct the Clerk of this Court to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Bland. 
Do not publish.  Tex. R. App. P. 47.2(b).